MM

Miedel & Mysliwiec LLP

December 20, 2019

Hon. Naomi R. Buchwald
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States v. Hai Long Huang, 19-CR-853 (NRB)

Dear Judge Buchwald:

I write, with the consent of the government, to request an adjournment of the
status conference in this case, currently scheduled for January 9, 2020.

I was very recently retained to represent Mr. Huang. I am in the process of
obtaining the file from Mr. Huang’s prior counsel from the Federal Defender’s Office,
which includes the first batch of discovery disclosed by the government. | intend to
review the discovery expeditiously. Unfortunately, I am unavailable on January 9" for a
conference, although I am available any other day that week. However, in light of the

—
aoe

   
   
 
 
  

change of counsel, and the need to get up to speed, it perhaps makes sense to move th
status conference to later in the month. If the Court grants this request, Mr. Huang
will waive time under the speedy trial act to the next conference date. As noted, the

government consents to an adjournment of the conference. RA 2,
2028 al
Thank you very much for your consideration.
3 2040 -

Respectfully submitted, phy tial hire
/s/ he = 2
s a : yi
Qin" hure ,
asDt

Florian Miedel
Attorney for Hai Long Huang /2/23/)9

cc: AUSA Elizabeth Espinosa

80 Broad Street, Suite 1900 » New York, New York 10004 + (T) 212-616-3042 + (F) 800-507-8507 » www.fmamlaw.com

 

 
